200729u38 department of the treasury internal_revenue_service washington d c apr tax_exempt_and_government_entities_division uniform issue list set ep rat ‘legend taxpayer a amount b amount c ira d irae date p date o date m date l _dateq dear this is in response to your letter dated as supplemented by additional correspondence dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution of amount b and amount c from iras d and e respectively to pay acquisition costs for the purchase ofa page taxpayer a age represents that she received a distribution of amount b and amount c from iras d and e respectively to pay acquisition costs for the purchase of a residence taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to financial advisor error on date l taxpayer a withdrew amount b from ira d and amount c from ira e to pay the acquisition costs with respect to the purchase of a residence as a first-time_homebuyer on date m taxpayer a deposited amounts b and c in an escrow account with the seller's attorney along with the purchase contract and other documents required for the purchase of a residence on date p taxpayer a received notice that her application to purchase the property was denied however amounts b and c were not retumed to her until date which was beyond the day rollover period the internal_revenue_service received taxpayer a’s request for a waiver of the rollover period on date q taxpayer a represents that amounts b and c have not been used for any other purpose based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount b and amount c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ra shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ra for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_72 of the code provides a special rule where there has been a delay in an acquisition for qualified first-time homebuyers if any distribution from any individual_retirement_plan fails to meet the requirements of sec_72 solely by reason of a delay or cancellation of the purchase or construction of the residence the amount distributed may be contributed to an individual_retirement_plan as provided in sec_408 determined by substituting day for day in such section sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial roliovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that she took a distribution from ira d and ira e in order to cover a portion of the acquisition costs associated with the purchase of a principal_residence as a first_time_homebuyer taxpayer a intended to redeposit amounts b and c into iras d and e once her acquisition application had been denied however the 60-day rollover period had expired by the time the funds were returned to her taxpayer a was advised by her financial consultant that banks could not accept funds back into an ira after the expiration of the 60-day rollover period and that she would have to request a waiver from the internal_revenue_service in order to put the money back into her iras the irs received taxpayer a's rollover waiver request on date q which was within the extended rollover period for first time togef page homebuyers however the service did not start to process taxpayer a’s request until after the extended rollover period had expired therefore pursuant to sec_408 and sec_72 of the code the service hereby waives the 120-day rollover requirement with respect to the distribution of amounts b and c from iras d and e taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b into a roth_ira and amount c into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact correspondence to se t ep ra t please address all sincerely yours 'g donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
